DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-10, 13-22, is/are filed on 11/5/2020 are currently pending. Claim(s) 18 is/are withdrawn, claim(s) 1-10, 13-17, 19-22 is/are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/5/2020 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-6, 13-16, 19-22 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gundrum (US 6436282 B1).

[AltContent: textbox (Recessed wall)][AltContent: arrow]
    PNG
    media_image1.png
    743
    520
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    825
    1191
    media_image2.png
    Greyscale

Regarding claim 1, Gundrum teaches a filter assembly comprising a manifold (14) having an inlet (23) for liquid flow into the filter assembly and an outlet (27) for liquid flow out of the filter assembly, the manifold comprising one or more guide members (54) each defining an undercut groove (groove formed by thread 54);
a sump (15) defining an internal chamber and removably mounted with the manifold; and
a filter media assembly receivable within the internal chamber of the sump and separately comprising a filter media (56) and an end cap (63) attached thereto, the end cap comprising one or more lugs 
Regarding claim 2, Gundrum teaches the filter media assembly is directly removably mounted with the manifold (C3/15-C6/50, figs 2-9).
	Regarding claim 3, Gundrum teaches the filter media defines a filtered volume (58) and the manifold defines an outlet passage (92), the outlet passage providing fluid communication between the filtered volume and the outlet of the manifold, and wherein the outlet passage is the only passage providing fluid communication between the filtered volume and the outlet of the manifold.
Regarding claim 4, Gundrum teaches the filter media defines a filtered volume (58), and wherein the end cap comprises a cap outlet port (79) extending into the filtered volume, the cap outlet port defining an opening, and wherein the manifold comprises a manifold outlet port (88) received within the opening of the cap outlet port, the manifold outlet port defining a groove (groove below 88), and wherein the filter assembly further comprises: a sealing element (115) positioned within the groove between the manifold outlet port and the cap outlet port to seal the filter media assembly with the manifold
Regarding claim 5, Gundrum teaches the manifold comprises a recessed wall within a cavity defined by the manifold, wherein the one or more guide members project from the recessed wall of the manifold (see fig. above).
Regarding claim 6, Gundrum teaches the filter assembly defines an axial direction, a radial direction, and a circumferential direction, and wherein the one or more guide members project outward from the recessed wall along the axial direction and extend along the circumferential direction (the threads extend outward in an axial direction towards the bottom and in the radial the direction).
Regarding claim 13, Gundrum teaches filter media defines a filtered volume (58) in liquid communication with a single outlet passage (92) defined by the manifold, wherein the manifold defines 
Regarding claim 14, Gundrum teaches a filter assembly defining an axial direction, a radial direction, and a circumferential direction, the filter assembly comprising:
 a manifold (14) having an inlet (23) for liquid flow into the filter assembly and an outlet (27) for liquid flow out of the filter assembly, the manifold comprising: a recessed wall (see fig. above) disposed within a cavity defined by the manifold;
 and one or more guide members (54) projecting from the recessed wall along the axial direction and extending along the circumferential direction, each defining an undercut groove (groove formed by thread 54); 
a sump (15) defining an internal chamber and removably mounted with the manifold; and
a filter media assembly receivable within the internal chamber of the sump and separately comprising a filter media (56) and an end cap (63) attached thereto, the end cap comprising one or more lugs (external protruding threads – fig. 9) that are removably insertable into a respective one of the undercut grooves of one of the guide members (C3/15-C6/50).
Regarding claim 15, Gundrum teaches the filter media assembly is directly removably mounted with the manifold (C3/15-C6/50, figs 2-9).
	Regarding claim 16, Gundrum wherein teaches one of the undercut grooves of one of the guide members is sized to receive the entire circumferential length of one of the one or more lugs of the end cap (male thread fits into female thread).
Regarding claim 19, Gundrum teaches the filter media defines a filtered volume (58), and wherein the end cap comprises a cap outlet port (79) extending into the filtered volume, the cap outlet port defining an opening, and wherein the manifold comprises a manifold outlet port (88) received 
Regarding claim 20, Gundrum teaches the recessed wall of the manifold has a perimeter, and wherein the one or more guide members project from and extend along the perimeter of the recessed wall along the axial direction and circumferential direction, respectively (see figs. above). 
Regarding claims 21-22, Gundrum teaches the filter media assembly is directly removably mounted with the manifold separately from the sump (sump is separately attached via threads 80).

Claim(s) 1-6, 8-10, 13-16, 19-22 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Beard (US 20130193054 A1).


    PNG
    media_image3.png
    610
    401
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    422
    537
    media_image4.png
    Greyscale


Regarding claim 1, Beard teaches a filter assembly, comprising: 

the manifold comprising one or more guide members (158) each defining an undercut groove; 
a sump (114) defining an internal chamber and removably mounted with the manifold; 
and a filter media assembly (116) receivable within the internal chamber of the sump and separately comprising a filter media (144 – fig. 2) and an end cap (142) attached thereto, 
the end cap comprising one or more lugs (160) that are removably insertable into a respective one of the undercut grooves of one of the guide members [0065-0071].
Regarding claim 2, Beard teaches the filter media assembly is directly removably mounted with the manifold [0065-0071].
Regarding claim 3, Beard teaches the filter media defines a filtered volume (inner volume of the filter media) and the manifold defines an outlet passage (passage leading to the outlet), the outlet passage providing fluid communication between the filtered volume and the outlet of the manifold, and wherein the outlet passage is the only passage providing fluid communication between the filtered volume and the outlet of the manifold (fig. 2).
Regarding claim 4, Beard teaches the filter media defines a filtered volume (inner volume of the filter media), and wherein the end cap comprises a cap outlet port (port formed bottom 108 ) extending into the filtered volume, the cap outlet port defining an opening, and wherein the manifold comprises a manifold outlet port (110) received within the opening of the cap outlet port, the manifold outlet port defining a groove, and wherein the filter assembly further comprises: a sealing element (vertical sealing element place between) positioned within the groove between the manifold outlet port (110) and the cap outlet port to seal the filter media assembly with the manifold.

Regarding claim 6, Beard teaches the filter assembly defines an axial direction, a radial direction, and a circumferential direction, and wherein the one or more guide members (158) project outward from the recessed wall along the axial direction and extend along the circumferential direction (fig. 2).
Regarding claim 8, Beard teaches wherein the filter assembly defines a circumferential direction and the manifold defines a cavity, and wherein the manifold further comprises an attachment plate (182) seated within the cavity, the attachment plate having a recessed wall, and wherein the one or more guide members extend from the recessed wall of the attachment plate and are spaced from one another along the circumferential direction [0060-67] (fig. 4).
Regarding claim 9, Beard teaches the filter assembly defines an axial direction, a radial direction, and a circumferential direction, and wherein the end cap of the filter media assembly comprises a body (142 body is orthogonal) extending in a plane orthogonal to axial direction, and wherein the one or more lugs project outward from the body along the radial direction and extend along the circumferential direction (fig. 4).
Regarding claim 10, Beard teaches the one or more lugs are evenly distributed along the circumferential direction (fig. 4).
Regarding claim 13, Beard teaches the filter media defines a filtered volume in liquid communication with a single outlet passage (passage leading to the outlet) defined by the manifold, wherein the manifold defines one or more inlet passages (passage from the inlet) that provide liquid communication between the inlet of the manifold and the filter media, and wherein the filter media has an outer surface, the outer surface defining a filter media inlet through which unfiltered liquid flows to the filter volume (fig. 1, flow through arrows).

 a manifold (102) having an inlet (106) for liquid flow into the filter assembly and an outlet (108) for liquid flow out of the filter assembly [0050-51], 
the manifold comprising: a recessed wall (recessed wall formed above 190) disposed within a cavity defined by the manifold; 
and one or more guide members (158) projecting from the recessed wall along the axial direction and extending along the circumferential direction, each of the one or more guide members defining an undercut groove; 
a sump (114) defining an internal chamber and removably mounted with the manifold; 
a filter media assembly (116) receivable within the internal chamber of the sump and separately comprising a filter media (144 – fig. 2) and an end cap (142) attached thereto 
the end cap comprising a body (body of 142) and one or more lugs projecting outward from the body along the radial direction and extending along the circumferential direction, wherein the one or more lugs are removably insertable into a respective one of the undercut grooves of one of the guide members such that the filter media assembly is removably mounted with the manifold [0065-0071].
Regarding claim 15, Beard teaches the filter media assembly is directly removably mounted with the manifold and the sump is directly removably mounted with the manifold (fig. 2).
Regarding claim 16, Beard teaches one of the undercut grooves of one of the guide members is sized to receive the entire circumferential length of one of the one or more lugs of the end cap (fig. 7-10)
Regarding claim 19, Beard teaches the filter media defines a filtered volume extending along the axial direction, and wherein the end cap comprises a cap outlet port (port formed bottom 108) extending into the filtered volume along the axial direction, the cap outlet port defining an opening, and 
Regarding claim 20, Beard teaches the recessed wall of the manifold has a perimeter, and wherein the one or more guide members project from and extend along the perimeter of the recessed wall along the axial direction and circumferential direction, respectively (fig. 4).
Regarding claim 21, Beard teaches the filter media assembly is directly removably mounted with the manifold separately from the sump (fig. 3).
Regarding claim 22, Beard teaches wherein the sump is removably mounted with the manifold by a threaded engagement  (120 - 122)between threads of the manifold and threads of the sump [0067].

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beard (US 20130193054 A1) in view of Janvrin (US 5826854 A).
Regarding claims 7 and 17, it is unclear if Beard teaches the one or more guide members comprise a groove stop. However this is well-known. Janvrin teaches the one or more guide members comprise a groove stop (35 - stop, fig. 1). Janvrin teaches the stop (35) prevents any additional rotation 
Response to Arguments
Applicant' s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/WAQAAS ALI/Primary Examiner, Art Unit 1777